SIBLEY, Circuit Judge
(dissenting).
Dr. Picard had arterio-sclerosis, a disabling disease which he and his physicians knew was incurable. He collected the $13 per day indemnity for total disability for 365 days promised in the main policy. His present claim is for the additional insurance granted by the rider which for an increase of premium was added to the main policy. The rider adopts many of the provisions of the policy, but for the most important- provision, that fixing the coverage, it substitutes its own terms ■ materially and purposefully different. The promise in the rider is to pay after 365 days the same daily indemnity during Dr. Picard’s life if he is “continuously disabled by accident” — a contingency not here involved — or if “similarly disabled and necessarily confined within the house by disease, in either case under the regular care of a licensed physician.” The main policy. covered disability from disease although not sufficient to confine within the house, but only for an aggregate of 365 days, for a premium of $39 per quarter. The rider agrees to pay the same daily amount but during an indefinite period, for the much less premium of $11'.70 per quarter. A comparison of the premiums makes it evident that the scope of the new risk must have been intended to be much restricted. --A court has no more right to enlarge the agreed risk by artificial construction than it would have to increase the daily sum to be paid. To come under this rider the disability from disease must not only be continuous but must make confinement within the house necessary. The words are, within the house, not to the house. That confinement within the house means what it says is emphasized by the words which follow : “Total disability due to tuberculosis, paralysis, blindness, insanity, paresis, cancer or locomotor ataxia shall, however, be construed as confining sickness hereunder irrespective of whether or not the insured be *687strictly confined within the house.” . The plain import of these words is that strict confinement is meant, and is relaxed only as to the seven named diseases. The words “necessarily confined within the house by disease” have a common and ordinary meaning which must be given them, and they do not include Dr. Picard’s case. Besides the facts stated in the majority opinion as to what the physicians said and did, Mrs. Picard testified: “If the day is pretty we go for a little automobile ride, and he sits or reclines on the porch. * * * The maximum that he spends in the house is 22 hours and the minimum 20, except on bad days when he remains in the house during the entire day. * * * Dr. Picard has gotten out of the car while I was downtown shopping twice in the past six months. He would stand and look in the shop windows for a few minutes. * * * Dr. Pi-card never drives' or attempts to drive the car. In September, 1932, we drove from Shreveport to Galveston in one day, from Galveston to Corpus Christi in one day, and from Corpus Christi to Monterey in one day, 250 to 300 miles per day. * * * He does not walk over two blocks. When we go to the dentist we drive in downstairs. The elevator is brought to the basement where he gets in. * * * Sometimes he stays out driving as long as one and a half to two hours.” As to the proofs of claim, she testified: “lie has sent the Insurance Company monthly proofs of claim. I have read them and sent them for him.” They are in evidence in the doctor’s own handwriting and each accompanied by a statement from his physician. In every one of them both Dr. Picard and the physician as to the question of confinement answer: “Confined within doors September 4, 1931, to January 15, 1932,” a period ending ten months before that in controversy began. In May, June, and July, 1932, Dr. Picard states: “Am practically confined to the house.” In the last proof made in September, 1932, immediately after the return from Monterey, on which the company declined to pay under the rider, both he and his physician again restrict the answer touching confinement within doors to the period from September 4, 1931, to January 15, 1932, and touching his present state the doctor says, “Unimproved,” and Dr. Picard describes it: “Take occasional automobile rides. Visit physician, dentist and barber. Play bridge occasionally. Rest afternoons between 1 and 4:30 P. M. Pursue such diversions as are necessary for my physical and mental health. Have abandoned practice.” This last proof of claim states just what the other evidence shows. Dr. Picard was not in September, 1932, necessarily confined within the house by his disease. Going outdoors was not only not forbidden but was favored, and done every fair day. His disease, so far from necessarily confining him within the house, was such as to make it proper for him to go to walk and to ride every day. What he was physically able to do is shown by the hundreds of miles he rode on the trip to Monterey and back under a physician’s direction. We may imagine an uninformed friend talking to an informed one:
“Q. Is Dr. Picard ill? A. Yes.
“Q. Is he wholly disabled from working ? A. He is.
“Q. Is he confined to bed? A. No, he is up every day.
“Q. Is he necessarily confined within the house? A. No, he goes out every day. His physician advises him to.”
The friend could not truthfully answer otherwise. Nor can a court.
The truth could not be changed by any number of judicial precedents. But in reality each of the conflicting cases cited is unlike this one either in its circumstances or in the policy words dealt with. Of course, a man too sick to be out of the house might conceivably have to go out in an emergency, for instance to go to the hospital, or to escape a fire, or even to get a change of climate. This would not forfeit the insurance under this rider; nor would a voluntary but unnecessary staying indoors ripen it. The rider postulates a disease which not only continuously disables but which also requires that the patient stay within the house. Whether he in fact'stays in or not is only evidential of his real condition. Unless he is so bad off that he should stay in, or else has one of the seven maladies specially named, the rider does not cover his case.